Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lorenzo Dominic Richardson appeals from the district court’s order affirming the bankruptcy court’s orders upholding the validity of Richardson’s debt to Appel-lee, and determining that the debt was not dischargeable in Richardson’s Chapter 7 bankruptcy case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Richardson v. The North Carolina State Education Assistance Authority, 5:08-ev-00557-FL (E.D.N.C. Nov. 24, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.